Citation Nr: 1528477	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  10-36 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 2004 to July 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, denied service connection for a right knee strain.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 

FINDINGS OF FACT

1.  The Veteran has current right knee diagnoses of patellofemoral pain syndrome and degenerative arthritis. 

2.  The Veteran began to experience right knee pain in service, and has experienced continuous symptoms of a right knee disability since service separation.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The appeal of service connection for a right knee disability has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issue on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires: (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, degenerative arthritis is a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 
38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as degenerative arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Service Connection Analysis

The Veteran contends that service connection is warranted for a right knee disability.  Specifically, the Veteran contends that he began to experience right knee pain during service, and has experienced continuous right knee symptoms since service separation.  

The Board first finds that the Veteran has a current right knee disability.  During the January 2009 VA examination, the Veteran reported continuous symptoms of pain, locking, and stiffness.  The VA examiner noted normal radiographic imaging reports and provided a diagnosis of a right knee strain.  Subsequently, during the January 2015 VA examination, the Veteran reported continual pain and difficulty climbing stairs.  The VA examiner noted contemporaneous radiographic documentation of degenerative arthritis in the right knee, and provided diagnoses of patellofemoral pain syndrome and degenerative arthritis.  

After a review of all the evidence of record, lay and medical, the Board finds that the evidence is in relative equipoise as to whether symptoms of the Veteran's right knee disability began in service and have been continuous since service separation.  In this regard, the Veteran contends that he began to experience right knee pain in connection with his duties as a tank mechanic, beginning in October 2007 prior to his deployment to Iraq, and has had continual pain in the right knee ever since.  See September 2010 Statement.  According to the Veteran's DD Form 2014, the Veteran's primary specialty was as a main battle tank repairer/technician, which the Veteran performed for three years and two months.  As the medical evidence of record documents degenerative arthritis in the right knee, the theory of continuity of symptomatology is applicable in this case.  Walker, 708 F.3d 1331.  

Service treatment records do not contain any diagnosis of or treatment for a right knee condition.  The only mention of knee pain is contained in forms completed in connection with the Veteran's separation from active service.  A complete service separation examination was not performed in July 2008; however, the Veteran reported knee pain to a service physician during a medical interview during which two forms that accompanied the service separation examination were completed.  In the July 2008 Report of Medical History form, the Veteran indicated "YES" when asked if he ever had or current has "knee trouble"; however, the service physician indicated that the Veteran only reported left knee pain with occasional popping sensations after running.  In the July 2008 Report of Medical Assessment form, the Veteran indicated that he intended to seek VA compensation benefits for "shoulders, hips, knees, blood pressure, [and] back."  The service physician also indicated that the Veteran intended to seek VA disability compensation for "hip, shoulder, knee pain and hypertension."  The Veteran filed a claim of service connection for both knees in August 2008.  

The Veteran was afforded a VA examination in January 2009.  Upon examination, the Veteran reported an onset of bilateral symptoms in 2007 without a specific injury.  The Veteran reported pain, locking, stiffness, but denied swelling or instability.  The Veteran also reported continuous pain with approximately eight flare-ups per month after prolonged physical activity.  Following examination, the VA examiner provided a diagnosis of bilateral knee strain.  The VA examiner did not provide an opinion as to etiology of the bilateral knee condition.  

In a September 2010 statement, the Veteran indicated that he began to experience bilateral knee pain in October 2007 due to the "constant climbing up and down off of tanks and various other vehicles that [he] maintained or repaired."  Additionally, the Veteran reported "continual crawling on [his] knees that is required to get into and out of vehicles."  The Veteran indicated that he did not seek treatment for his complaints of pain for fear of being placed on light duty, which would risk his opportunity for promotion.  The Veteran further indicated that while he only reported left knee pain upon service separation in July 2008, he was still experiencing episodes of right knee pain.  The Veteran indicated that he did not have any right knee pain on the day of the examination, so he did not report it to the service physician.  

A May 2009 VA treatment record indicates the Veteran reported an intermittent history of right knee pain, particularly over the preceding two weeks, with a popping sensation following physical activity.  The VA clinician found minor swelling, but no evidence of instability.  The VA clinician provided a diagnosis of knee arthralgia.  

An October 2009 VA treatment record indicates the Veteran reported pain in multiple joints, include both knees, with morning stiffness.  The VA clinician provided a diagnosis of polyarthritis.  

A July 2011 VA rheumatology treatment record indicates the Veteran reported pain in multiple joints, beginning in 2007.  The Veteran reported soreness after activity, notably in the knees after running.  The Veteran reported being a tech mechanic in the military that required "a lot of getting up and down on his knees."  A follow-up treatment record in September 2011 indicates the Veteran's continued complaints of joint pain that was aggravated by activity.  The VA clinician noted contemporaneous radiographic imaging studies that did not reveal degenerative changes in the right knee.  The VA rheumatology indicated that given his history, examination findings, and diagnostic work-up, inflammatory arthritis was an unlikely source of the Veteran's complaints.  

The Veteran was afforded a second VA examination in February 2013.  Upon examination, the Veteran reported a gradual onset of bilateral knee symptoms that he believed was attributable to his work as a truck mechanic.  The Veteran reported occasional pain with walking up stairs.  Following physical examination, the VA examiner reported a normal examination with no limitation of motion, no functional limitations, and no reported flare-ups.  As the VA examiner indicated the examination was normal, the VA examiner did not provide a diagnosis and did not provide an opinion as to etiology of the Veteran's complaints.  The VA examiner did not discuss the diagnosis of a right knee strain provided by the January 2009 VA examiner.  

The Veteran was afforded a Gulf War VA examination in January 2015.  Upon examination, the Veteran reported right knee pain for several years that is aggravated by climbing stairs and physical activity.  The Veteran reported an occasional limp, but denied swelling.  Following examination, the VA examiner provided diagnoses of patellofemoral pain syndrome and degenerative arthritis.  The VA examiner then opined that the Veteran's right knee condition is less likely than not "related to a specific exposure event experienced by the veteran during service in Southwest Asia."  The VA examiner explained that the Veteran's right knee diagnoses represent a "diagnosable condition related to biomechanical stresses."  The VA examiner's opinion as to etiology was limited to the theory of presumptive service connection as a undiagnosed illness associated with the Veteran's service in Southwest Asia; the VA examiner provided no opinion as to whether the Veteran's current symptoms were related to his military service.  

In review of all the evidence of record, the Board finds a lack of a strong, well-reasoned etiological opinion supported by the evidence of record.  While the January 2009 VA examiner provided a diagnosis of a right knee strain, and noted the Veteran's reported complaints of pain as beginning in 2007, no etiological opinion was provided.  The February 2013 VA examiner determined that examination of the Veteran's right knee was normal, and, accordingly, did not provide a current diagnosis or etiological opinion.  However, the February 2013 VA examiner did not address the Veteran's current symptoms or the diagnosis provided in the previous VA examination.  The January 2015 VA examiner provided a diagnosis of degenerative arthritis, and noted the Veteran's reported complaints of pain as beginning in 2007, but provided an etiological opinion solely with respect to an undiagnosed illness associated with service in Southwest Asia.  

In contrast, the evidence of record contains consistent lay statements from the Veteran indicating that his right knee pain began during active service and has continued continuously since service.  The Board finds the Veteran competent to report that in service and continuing since service he experienced continual right knee pain and stiffness, as the reporting of these symptoms requires only personal knowledge that comes to him through his senses.  Layno, 6 Vet. App. at 470.  Moreover, the Board finds the Veteran's contentions credible as his reports of chronic right knee pain have been documented in various sources contained in the record.  The diagnosis of degenerative arthritis, together with the Veteran's lay contentions, tend to show that the Veteran's current right knee disability had its onset during service, that is, shows that the right knee disability was "incurred coincident with" active service.  See 38 C.F.R. § 3.303(a).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a right knee disability have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for a right knee disability is granted. 



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


